Appellant again urges that the affidavit for search warrant is insufficient in that it failed to describe the parties therein stated to be unknown to the affiants, and he insists that the case of Denzlinger v. State, 116 Tex. Crim. 158, is authority for holding that there should be such description. Appellant misapprehends the holding in said case in which it is stated that the affidavit for search warrant in that case said that the NAMES of the parties in possession of the premises desired to be searched, were unknown. Following the statute in the matter, Judge Morrow held in said case that where it is averred that the names of the parties are unknown, some description of them must be given. The principle involved is clearly differentiated in the cases cited in our original opinion.
The motion for rehearing will be overruled.
Overruled.